Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10, 11, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. (US 20180034916 herein after Lang) in view of Asayag et al. (US 20180246747 herein after Asayag).

Regarding claim 1, 11 Lang teaches a network device for managing transmissions between hypervisors and network switches comprising: a non-transitory machine-readable storage medium having stored therein a management server; and a processor coupled to the non-transitory machine-readable storage medium, the processor configured to execute the management server ([0045] “The components of computer system/server 212 may include, but are not limited to, one or more processors or processing units 216, a system memory 228, and a bus 218 that couples various system components including system memory 228 to processor 216”),
 wherein the management server is configured to receive a control message from a network switch ([0027] “the routers 18, 20 are requesting new network addresses 54, 56 from the external dynamic network address management server 26”)
 and transmit a first translation instruction, to a network address translation device in response to establishing a connection with the network switch (Fig. 4 “Router/NAT”, [0027] “The routers 18, 20 are mapping network addresses 50, 52 used before suspending the virtual machines 10, 12 to the new network addresses 54, 56. The internal dynamic network address management server ,
 wherein the first translation instruction indicates to the network address translation device to forward traffic from the network switch to the first hypervisor address ([0024] “VM2 calls VM1 10 by the old network address 50, IP1, the router 20 translates this address 50 to the new address 54, IP3, which is used for communication over the network 24. The first router 18 translates this address 54, IP3, back to the old address 50, IP1, being used in the network 36 between the router 18, the hypervisor 14 and the VM1 10”).
Lang does not specifically teach including a first hypervisor address.
However, Asayag teaches including a first hypervisor address ([0014] “such as hypervisor system name, hypervisor address (e.g., Internet Protocol (IP) address)”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lang to incorporate the teachings of Asayag. One of ordinary skill in the art would have been motivated to allow for multiple hypervisors.
Regarding claim 10, Lang teaches wherein the message is a forwarding plane control message intended for a controller or an initialization message for establishing a connection between the network switch and the management server ([0027] “the routers 18, 20 are requesting new network addresses 54, 56 from the external dynamic network address management server 26”).

Regarding claim 19, Lang teaches a non-transitory machine-readable medium containing instructions that, when performed by a processor in a computing device ([0045] “The components of computer system/server 212 may include, but are not limited to, one or more processors or processing units 216, a system memory 228, and a bus 218 that couples various system components including system memory 228 to processor 216”), cause the computing device to:
 receive a message from a network switch ([0027] “the routers 18, 20 are requesting new network addresses 54, 56 from the external dynamic network address management server 26”);
 and transmit a first translation instruction, to a network address translation device in response to message (Fig. 4 “Router/NAT”, [0027] “The routers 18, 20 are mapping network addresses 50, 52 used before suspending the virtual machines 10, 12 to the new network addresses 54, 56. The internal dynamic network address management server 28 is set up to assign the network addresses 50, 52 to MAC addresses of network interfaces of the virtual machines 10, 12”),
 wherein the first translation instruction indicates to the network address translation device to forward traffic from the network switch to the first hypervisor address ([0024] “VM2 calls VM1 10 by the old network address 50, IP1, the router 20 translates this address 50 to the new address 54, IP3, which is used for communication over the network 24. The first router 18 translates this address 54, IP3, back to the old address 50, IP1, being used in the network 36 between the router 18, the hypervisor 14 and the VM1 10”).
Lang does not specifically teach including a first hypervisor address.
However, Asayag teaches including a first hypervisor address ([0014] “such as hypervisor system name, hypervisor address (e.g., Internet Protocol (IP) address)”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lang to incorporate the teachings of Asayag. One of ordinary skill in the art would have been motivated to allow for multiple hypervisors.
Claims 2, 3, 6, 7, 12, 14, 15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang in view of Asayag as applied to claim 1, 10, 11, 19  above, and further in view of Bansal et al.(US 20180176255 herein after Bansal).
	
	Regarding claims 2, 12, Lang teaches wherein the management server is further configured a first hypervisor for use by the network switch to communicate ([0027] “the routers 18, 20 are requesting new network addresses 54, 56 from the external dynamic network address management server 26”),
 wherein the first hypervisor is configure the first hypervisor prior to transmitting the first translation instruction (Fig. 4 “Router/NAT”, [0027] “The routers 18, 20 are mapping network addresses 50, 52 used before suspending the virtual machines 10, 12 to the new network addresses 54, 56. The internal dynamic network address management server 28 is set up to assign the network addresses 50, 52 to MAC addresses of network interfaces of the virtual machines 10, 12”, [0024] “VM2 calls VM1 10 by the old network address 50, IP1, the router 20 translates this address 50 to the new address 54, IP3, which is used for communication over the network 24. The first router 18 translates this address 54, IP3, back to the old address 50, IP1, being used in the network 36 between the router 18, the hypervisor 14 and the VM1 10”).
Lang does not teach to select a hypervisor, with a controller, is associated with the first hypervisor address.
However, Asayag teaches is associated with the first hypervisor address ([0014] “such as hypervisor system name, hypervisor address (e.g., Internet Protocol (IP) address)”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lang to incorporate the teachings of Asayag. One of ordinary skill in the art would have been motivated to allow for multiple hypervisors.
	Asayag does not teach to select a hypervisor, with a controller.
However, Bansal teaches to select a hypervisor ([0025] “After selecting the host machine, VM management server 110 sends a command to the selected host machine, in particular the hypervisor (e.g., hypervisor 140), to launch the VM in the host machine”), with a controller ([0015] “The virtual hardware platform provisioned in VMM 161 includes a virtual network interface controller (VNIC) 163”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lang and Asayag to incorporate the teachings of Bansal. One of ordinary skill in the art would have been motivated to increase the performance of the system.

Regarding claim 3, Lang teaches wherein the first hypervisor manages communications the network switch ([0024] “VM2 calls VM1 10 by the old network address 50, IP1, the router 20 translates this address 50 to the new address 54, IP3, which is used for communication over the network 24. The first router 18 translates this address 54, IP3, back to the old address 50, IP1, being used in the network 36 between the router 18, the hypervisor 14 and the VM1 10”).
Asayag and Lang does not teach between the controller.
However, Bansal teaches between the controller ([0015] “The virtual hardware platform provisioned in VMM 161 includes a virtual network interface controller (VNIC) 163”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lang and Asayag to incorporate the teachings of Bansal. One of ordinary skill in the art would have been motivated to increase the performance of the system.

Regarding claim 6, 14, Lang teaches wherein the hypervisor instance is the first hypervisor ([0024] “VM2 calls VM1 10 by the old network address 50, IP1, the router 20 translates this address 50 to the new address 54, IP3, which is used for communication over the network 24. The first router 18 translates this address 54, IP3, back to the old address 50, IP1, being used in the network 36 between the router 18, the hypervisor 14 and the VM1 10”).
Lang and Asayag does not teach creating a hypervisor instance.
However, Bansal teaches creating a hypervisor instance ([0014] “In addition, a hypervisor 140 is installed in host machine 130 as virtualization software to support the execution of VMs, e.g., VMs 160, 170”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lang and Asayag to incorporate the teachings of Bansal. One of ordinary skill in the art would have been motivated to increase the performance of the system.

Regarding claim 7, 15, Lang and Asayag does not teach indicating to the first hypervisor to connect with the controller and access control settings for the controller.
However, Bansal teaches indicating to the first hypervisor to connect with the controller and access control settings for the controller ([0015] “The virtual hardware platform provisioned in VMM 161 includes a virtual network interface controller (VNIC) 163 and the virtual hardware platform provisioned in VMM 171 includes a VNIC 173. Configuration parameters 162 for VNIC 163 and other components of VM 160 are stored in a VM configuration file for VM 160 that is accessible to hypervisor 140. Likewise, configuration parameters 172 for VNIC 173 and other components of VM 170 are stored in a VM configuration file for VM 170 that is accessible to hypervisor 140. Hypervisor 140 also implements a virtual switch 174 and a logical routing component 175. Virtual switch 174 enable the VMs supported by hypervisor 140 to communicate with each other and physical NIC 104”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lang and Asayag to incorporate the teachings of Bansal. One of ordinary skill in the art would have been motivated to increase the performance of the system.

Regarding claim 20, Lang teaches wherein the instructions further cause the computing device to: for use by the network switch to communicate ([0027] “the routers 18, 20 are requesting new network addresses 54, 56 from the external dynamic network address management server 26”), 
wherein the first hypervisor; and configure the first hypervisor prior to transmitting the first translation instruction instruction (Fig. 4 “Router/NAT”, [0027] “The routers 18, 20 are mapping network addresses 50, 52 used before suspending the virtual machines 10, 12 to the new network addresses 54, 56. The internal dynamic network address management server 28 is set up to assign the network addresses 50, 52 to MAC addresses of network interfaces of the virtual machines 10, 12”, [0024] “VM2 calls VM1 10 by the old network address 50, IP1, the router 20 translates this address 50 to the new address 54, IP3, which is used for communication over the network 24. The first router 18 translates this address 54, IP3, back to the old address 50, IP1, being used in the network 36 between the router 18, the hypervisor 14 and the VM1 10”).

Lang does not teach select a first hypervisor, with a controller, associated with the first hypervisor address.
Asayag teaches associated with the first hypervisor address ([0014] “such as hypervisor system name, hypervisor address (e.g., Internet Protocol (IP) address)”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lang to incorporate the teachings of Asayag. One of ordinary skill in the art would have been motivated to allow for multiple hypervisors.
Asayag does not teach select a hypervisor, with a controller.
However, Bansal teaches select a hypervisor ([0025] “After selecting the host machine, VM management server 110 sends a command to the selected host machine, in particular the hypervisor (e.g., hypervisor 140), to launch the VM in the host machine”), with a controller ([0015] “The virtual hardware platform provisioned in VMM 161 includes a virtual network interface controller (VNIC) 163”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lang and Asayag to incorporate the teachings of Bansal. One of ordinary skill in the art would have been motivated to increase the performance of the system.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang in view of Asayag further in view of Bansal as applied to claims 2, 3, 6, 7, 12, 14, 15, 20 above, and further in view of Sunay (US 20170064031 herein after Sunay).

Regarding claim 4, Lang and Asayag does not teach wherein the controller uses the first hypervisor to manage resources of the network switch to form a network slice.
Bansal teaches wherein the controller ([0015] “The virtual hardware platform provisioned in VMM 161 includes a virtual network interface controller (VNIC) 163”).
Bansal does not teach uses the first hypervisor to manage resources of the network switch to form a network slice.
However, Sunay teaches uses the first hypervisor to manage resources of the network switch to form a network slice ([0064] “control algorithms might be mapped to each such slice using a RAN hypervisor. The invention also allows for the virtualization of wireless resources”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lang, Asayag Bansal to incorporate the teachings of Sunay. One of ordinary skill in the art would have been motivated to increase the efficiency of the system.

Claims 5, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang in view of Asayag further in view of Bansal as applied to claims 2, 3, 6, 7, 12, 14, 15, 20  above, and further in view of Feng et al.( US 20180165111 herein after Feng).

Regarding claim 5, 13, Lang, Asayag and Bansal does not teaches receiving, by the management server, registration messages from one or more hypervisors active in the network, wherein the registration messages indicate one or more of hypervisor availability and capacity, wherein the first hypervisor is selected based on a registration message from the first hypervisor.
However, Feng teaches receiving, by the management server, registration messages from one or more hypervisors active in the network ([0069] “a hypervisor resource optimizer module can be installed on each hypervisor to collect dynamic consumable resource usage data including available CPU capacity by importance level and periodically report metrics to the scheduler”), wherein the registration messages indicate one or more of hypervisor availability and capacity ([0069] “a hypervisor resource optimizer module can be installed on each hypervisor to collect dynamic consumable resource usage data including available CPU capacity by importance level and periodically report metrics to the scheduler”), wherein the first hypervisor is selected based on a registration message from the first hypervisor ([0059] “The selection of the target hypervisor relies on the projection of the available CPU capacity at a given business importance level on a given hypervisor”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lang, Asayag Bansal to incorporate the teachings of Feng. One of ordinary skill in the art would have been motivated to increase the performance of the system.

Claims 8-9, 16-17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang in view of Asayag as applied to claims 1, 10, 11, 19  above, and further in view of Simoncelli (US 9852027).

Regarding claims 8, 16, Lang and Asayag does not teach wherein the management server is further configured to detect a change to status information for the network and select, in response to detecting the change to the status information for the network, a second hypervisor for use by the network switch to communicate with the controller.
However, Simoncelli teaches wherein the management server is further configured to detect a change to status information for the network (col 9 lines 30-40 “As such, the processing logic may consider a hypervisor to be non-functional where the periodicity and/or scheduling of reports indicates that a report is to be received but no report is received”)
 and select, in response to detecting the change to the status information for the network, a second hypervisor for use by the network switch to communicate with the controller ( Fig 1 “host controller 107”, col 10 lines 1-10 “Where the selected hypervisor is other than the hypervisor which had been running the at-hand VM prior to VM crash”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lang and Asayag to incorporate the teachings of Simoncelli. One of ordinary skill in the art would have been motivated to create a more robust system.

Regarding claim 9, 17, Lang teaches herein the management server is further configured to, transmit a translation instruction, to the network address translation device (Fig. 4 “Router/NAT”, [0027] “The routers 18, 20 are mapping network addresses 50, 52 used before suspending the virtual machines 10, 12 to the new network addresses 54, 56. The internal dynamic network address management server 28 is set up to assign the network addresses 50, 52 to MAC addresses of network interfaces of the virtual machines 10, 12”),
 wherein the translation instruction indicates to the network address translation device to forward traffic from the network switch to the second hypervisor address, which is associated with the hypervisor ([0024] “VM2 calls VM1 10 by the old network address 50, IP1, the router 20 translates this address 50 to the new address 54, IP3, which is used for communication over the network 24. The first router 18 translates this address 54, IP3, back to the old address 50, IP1, being used in the network 36 between the router 18, the hypervisor 14 and the VM1 10”).
Lang does not teach second, a hypervisor address.
Asayag teaches a hypervisor address ([0014] “such as hypervisor system name, hypervisor address (e.g., Internet Protocol (IP) address)”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lang to incorporate the teachings of Asayag. One of ordinary skill in the art would have been motivated to allow for multiple hypervisors.
Asayag does not teach second.
However, Simoncelli teaches second ( Fig 1 “host controller 107”, col 10 lines 1-10 “Where the selected hypervisor is other than the hypervisor which had been running the at-hand VM prior to VM crash”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lang and Asayag to incorporate the teachings of Simoncelli. One of ordinary skill in the art would have been motivated to create a more robust system.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang in view of Asayag as applied to claims 1, 10, 11, 19  above, and further in view of Sathyanarayana et al.(US 20180352038 herein after Sathyanarayana).

Regarding claim 18, Lang teaches wherein the network device is a computing device configured to execute a plurality of virtual machines, the plurality of virtual machines (Fig. 3 “VM 1 VM n”, [0023] “depicts the computer system 212 of FIG. 1 after resuming the virtual machines 10, 12. On resuming, both virtual machines 10, 12 require the previously used network addresses 50, 52 to establish connections between the virtual machines 10, 12 again”).
Asayag does not teach implementing network function virtualization (NFV) or the network device is a control plane device configured to implement a control plane of a software defined network (SDN).
However, Sathyanarayana teaches implementing network function virtualization (NFV) ([0061] “An NFVI 304 may also include the software architecture that enables hypervisors to run and be managed by NFV orchestrator 302.Running on NFVI 304 are a number of virtual machines, each of which in this example is a VNF providing a virtual service appliance”) or the network device is a control plane device configured to implement a control plane of a software defined network (SDN).
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lang and Asayag to incorporate the teachings of Sathyanarayana. One of ordinary skill in the art would have been motivated to create a more dynamic system.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH TRAN-DANH FOLLANSBEE whose telephone number is (571)272-3071. The examiner can normally be reached 7:30-430 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on  (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.T.F./Examiner, Art Unit 2411                                                                                                                                                                                                        
/AJIT PATEL/Primary Examiner, Art Unit 2416